Citation Nr: 1314386	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 40 percent for degenerative joint disease, spondylosis, of the thoracolumbar spine. 

3.  Entitlement to a compensable disability rating for bilateral hearing loss. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to June 1984 and from December 2003 to March 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008 and August 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the October 2008 rating decision, the RO, in part, assigned a 50 percent disability rating for PTSD and a 40 percent disability rating for degenerative joint disease, spondylosis, of the thoracolumbar spine, both effective August 22, 2008--the date VA received the Veteran's claims for increased compensation for the above-cited disabilities.  The RO also continued a noncompensable disability rating assigned for his service-connected bilateral hearing loss.  The Veteran appealed the RO's October 2008 rating action to the Board.  

In the August 2009 rating decision the RO, in part, denied entitlement to a TDIU.  The Veteran also appealed this denial to the Board.  

During the course of this appeal, in a February 2010 rating action, the RO assigned a 70 percent disability rating for PTSD, effective August 22, 2008.  

Subsequently, the Veteran testified before the undersigned during a video conference Board hearing held in April 2011.  A transcript of the hearing has been associated with the claims file.  The Board then remanded this matter for further development in a January 2012 decision.  


FINDING OF FACT

While the Veteran's appeal to the Board was pending, and prior to the issuance of a final decision, the Veteran died.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  (He died in April 2013, according to information provided to VA by the Social Security Administration (SSA).)  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West Supp. 2008) (substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


